Order unanimously reversed and matter remitted to Erie *891Special Term for further proceedings in accordance with the memorandum. Memorandum: Upon reargument, it appears that there is a conflict of fact as to what took place at the time the defendant was arraigned upon an information charging him with a prion felony conviction. The rubber stamp on the information indicates that section 1943 of the Penal Law was complied with. On the other hand, the stenographer’s minutes in the County Clerk’s file indicate the contrary. The District Attorney questions the authenticity and completeness of the minutes hut this is a matter which must be inquired into upon a hearing. Whether the'defendant is chargeable with having knowingly, waived compliance with the statute is also a question of fact to be determined after a hearing. A hearing should therefore be held. (Iteargument of appeal from order of Erie Special Term denying defendant’s application for resentence.) Present—Williams, P. J., Bastow, Goldman, Ilalpern and Henry, JJ.